5 F.3d 531NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Gary L. GRAY, Appellant,v.Michael GROOSE, Superintendent, William Webster, MissouriAttorney General, Appellee.
No. 93-1083.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 18, 1993.Filed:  August 30, 1993.

Before BOWMAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
The District Court1 dismissed Gary L. Gray's 28 U.S.C. Sec. 2254 petition for a writ of habeas corpus, and Gray appeals.  For reversal, Gray argues that the court erred in denying his petition because his trial counsel afforded him ineffective assistance by (1) abdicating part of his representation to the attorney for Gray's co-defendant;  (2) failing to seek a severance;  and (3) failing to object properly to the admission of certain evidence.


2
Having carefully reviewed this case, we conclude that no error of law appears and that an opinion would lack precedential value.  Accordingly, the judgment of the District Court is affirmed on the basis of that court's well-reasoned order denying habeas relief.


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri